Citation Nr: 0819232	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has qualifying service for purposes of 
establishing basic eligibility for Department of Veterans 
Affairs (VA) disability benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2004 determination of the VA Regional 
Office (RO) in Manila, Philippines, that denied the 
appellant's claim for eligibility to VA benefits.  

In July 2006, to support his claim, the veteran testified at 
a Travel Board hearing at the Manila VARO before the 
undersigned Veterans Law Judge.  At the time of the hearing, 
the veteran submitted additional clinical evidence and waived 
initial consideration of this evidence by the RO.  As this 
evidence is unrelated to the issue of whether he has 
qualifying service for purposes of establishing basic 
eligibility for VA disability benefits, which is the subject 
of the decision below, and because he has waived RO 
consideration of this evidence, the Board will proceed with 
adjudication.  38 C.F.R. § 20.1304.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Army.


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 C.F.R. 
§§ 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because the 
application of the law to the facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 
38 U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which VA may extend veterans' benefits based 
upon service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. § 3.203(c).  Thus, if the United States 
service department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed.  
Cir. 1997).  In short, under 38 C.F.R. § 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies their service.  See Id. at 748.  

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied in June 2004 that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Army.

The appellant submitted certifications from General 
Headquarters, Fil-American Irregular Troops, Central Luzon 
USAFFE (United States Armed Forces, Far East) Guerrilla 
Folsom 99 Guerrilla Unit Antonio Division, as well as from 
Headquarters, Adjutant General Records Depository, Philippine 
Command, United States Army Processing Unit.  These 
certifications show that he had service in the "Armed Forces 
of the U.S. Army and Commonwealth of the Philippines during 
the World War II Japanese American War Forces Far East."  In 
addition, the appellant submitted certifications from 
organizations which are unrelated to his military service.  

Also associated with the record are memoranda to the file 
dated in May 2005 and October 2005 indicating that the 
records of those claiming service in the Commonwealth Army of 
the Philippines inducted into the United States Armed Forces 
in the Far East (USAFFE) and those claiming service in the 
organized guerilla forces are maintained by ARPERSCOM and 
that, unless a claimant reports personal data (such as name) 
which is different from that which was provided in a prior 
request for service verification, there is no value in 
resubmitting a request for re-verification.  This memorandum 
further states that documents issued by the Philippine Army 
or Philippine Veterans Affairs Office (with the exception of 
Form 23, Affidavit for Philippine Army Personnel) are of no 
value in establishing service unless they contain personal 
data which is substantially different than that previously 
provided to ARPERSCOM.  Finally, the memorandum noted that 
the service department had previously certified that the 
appellant had no valid military service in the Armed Forces 
of the United States.

The appellant testified in July 2006 that he had World War II 
service from December 1942 to December 1945.  In addition, he 
provided the same service number as had been previously 
submitted to the service department for certification.

The appellant's own assertions and certifications provided by 
him as to his particular service fail to meet the 
requirements of 38 C.F.R. § 3.203(a) because the assertions 
do not constitute a document from a United States service 
department.  Alternatively, the United States service 
department's (i.e., the NPRC's) communications that failed to 
verify the alleged service are binding on VA.  38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
service department has determined that the appellant had no 
service as a member of the Philippine Commonwealth Army in 
the United States Armed Forces, including the recognized 
guerrillas.  Moreover, the certifications that he submitted 
do not verify his service, as necessary for entitlement to VA 
benefits.  The Board must therefore find that the appellant 
did not have the type of qualifying service, enumerated in 
38 C.F.R. § 3.40, that would confer basic eligibility for VA 
benefits.  Accordingly, the appellant's claim for entitlement 
to VA benefits must be denied, due to the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

Legal entitlement to VA benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


